Citation Nr: 0009824	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  91-16 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include the issue of whether waiver of 
recovery is precluded by bad faith.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from May 
1966 to November 1969.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1990 decision of the Committee on Waivers and Compromises 
(Committee) of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  The Committee 
found, in pertinent part, that the appellant's actions 
leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.  

The Board remanded the case, in February 1998, for an 
accounting of the Secretary's actual total loss following 
sale of the property in June 1988, as well as for 
readjudication of the Committee's bad faith determination in 
light of a recent judicial precedent, see Richards v. Brown, 
9 Vet. App. 255 (1996), applicable to the adjudication of bad 
faith cases.  The RO undertook the requested development and 
in a subsequent decision, issued in July 1998, by 
Supplemental Statement of the Case (SSOC), the Committee 
again determined that waiver of the outstanding indebtedness 
in the amount of $10,000 was precluded because of the 
appellant's bad faith.

The Board notes that, as indicated by the July 1998 SSOC, an 
accounting was provided to the appellant in May 1998.  
Subsequently, the appellant submitted a written statement, 
dated in June 1998, in which he stated that he had never 
disputed any portion of the indebtedness.  He further stated 
that his appeal had always been limited to the question of 
entitlement to a waiver.  The appellant did not thereafter 
disagree with the amount, and that issue is not before the 
Board.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.

2.  There was a default in the appellant's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness currently 
assessed at $10,000, plus any applicable accrued interest.

3.  The evidence shows that the appellant never made any of 
the required monthly mortgage payments for, and after, 
January 1987, despite the fact that he continued to live in 
the house until June 1988.

4.  The appellant was noted to be uncooperative in dealing 
with the mortgage holder prior to the foreclosure and he had 
paid off all installment loan debt by October 1990.

5.  The appellant's actions in continuing to reside in this 
home while withholding the required monthly mortgage 
payments, in failing to cooperate with the mortgage holder, 
and in paying off other debts are representative of deceptive 
and unfair dealing by one seeking to gain thereby at 
another's expense with knowledge of the likely consequences.  
These actions of the appellant resulted in a direct loss to 
the Government.


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.954(a) (1999).

2.  The appellant's bad faith conduct causing the loan 
guaranty indebtedness at issue precludes consideration of 
waiver of the indebtedness as a matter of law.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.

The appellant obtained a 30-year mortgage loan from the VA to 
finance the purchase of a home in Orange Park, Florida in 
December 1985.  In April 1987, the lender filed a Notice of 
Default indicating that the appellant had not paid the 
mortgage since January 1987.  The reason given by the 
appellant for the delinquency was paychecks being late.  The 
lender noted that the appellant had been contacted six times 
by letter and twice by telephone and that the appellant and 
his spouse were uncooperative in their attitude toward 
default.  The lender also stated that the appellant had 
already been granted several informal payment agreements and 
that he had not fully complied with those.  The lender 
further stated that alternatives to avoid foreclosure had 
been offered, but that the mortgagors had not offered any 
promises worth reinstating the loan.  A foreclosure complaint 
against the appellant was filed in Clay County Court and 
summary final judgment was entered in May 1988; the house was 
sold in June 1988.

The Board notes that, in March 1987, the lender sent a letter 
to the appellant in which four ways to avoid foreclosure were 
offered, including submitting a deed in lieu of foreclosure 
and selling the property.  Subsequently, in November 1987, a 
letter was sent by an attorney representing the appellant and 
his spouse to the lender's attorney.  The appellant's 
attorney noted that the couple was presently attempting to 
sell their house and that, if they were unsuccessful as of 
the end of January 1988, they would deliver a deed in lieu of 
foreclosure if a deficiency decree were not sought against 
them.  The house was not sold by the end of January 1988, but 
there is no evidence of record that the appellant actually 
submitted a deed in lieu of foreclosure at that time.  
Furthermore, a VA Form 26-1805, dated May 31, 1988, indicated 
that the property was still occupied by the appellant; the 
June 2, 1988 Foreclosure Appraisal also indicated that the 
property was occupied and secured.

Review of the evidence of record reveals that the appellant 
submitted a VA Form 4-5655, Financial Status Report, to the 
RO in September 1990.  The appellant indicated on this report 
that he and his wife were living at a [redacted] address, 
paying $275 per month in rent and that they were paying $252 
per month in private school tuition and $202 per month in 
tithe to their church.  He also indicated that his spouse had 
been working for the same employer since September 1983.  The 
appellant stated that he currently had no installment 
contracts or other debts, noting that "after foreclosure, 
all credit cards were canceled and paid in full."

The Board notes that the October 1985 Equifax credit report 
and the December 1985 VA Form 26-6393, loan analysis, 
indicated that the appellant had $9238 in debts, for a 
monthly payment total of $345.42.  There was no mention of 
any tithe or any private school tuition or any retirement 
assets.

The most recent VA Form 20-5655, Financial Status Report, was 
submitted to the RO in June 1998.  The appellant stated on 
this report that he and his wife were still living at the 
same [redacted] address, paying nothing per month in rent; 
he further stated that said property was owned by his mother.  
He reported ownership of two vehicles that he did not own in 
October 1990, including a 1996 Jeep Cherokee which was being 
paid off in installments of $407 per month.  No tithe was 
reported.  The appellant's spouse was noted to have worked 
between September 1985 and January 1998; there was no gap in 
employment reported for the appellant.  The appellant stated 
that he had accumulated $30,000 in his 401(k).  

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt.  
38 U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

The evidence of record clearly and objectively demonstrates 
that the appellant's actions giving rise to the loan guaranty 
indebtedness at issue constitute bad faith.  The evidence 
indicates that the appellant had been contacted by the lender 
on eight occasions without any evidence of cooperation on the 
appellant's part; this lack of cooperation was also evidenced 
by the appellant's failure to comply with previous informal 
payment agreements with the lender.  Furthermore, the 
appellant's October 1990 Financial Status Report revealed 
that the appellant was able to pay off all his installment 
loan debt (amounting to over $9,000 in December 1985) shortly 
after the foreclosure took place and that he apparently took 
on additional debt of private school tuition and a tithe 
between December 1985 and October 1990, or else he failed to 
report the tuition and/or the tithe at the time of the VA 
loan.  The evidence of record also shows that at the same 
time the appellant was not repaying the mortgage loan, he was 
still living in the mortgaged home, essentially rent-free for 
a total of 18 months (January 1987 to June 1988).  The 
Financial Status Report of June 1998 also revealed that the 
appellant was living rent-free in property owned by his 
mother and that he lived in that same property in October 
1990, when he claimed to be paying rent to his mother of $275 
per month at a time of financial difficulty.  

The appellant, in a June 1998 written statement, claimed to 
have a financial status that had continued to worsen since 
the June 1988 foreclosure.  However, his June 1998 Financial 
Status Report indicated that he was able to take on an auto 
loan of almost $20,000 in June 1996, that he had made the 
$407.27 monthly payments on that loan and that he had managed 
to accumulate $30,000 in a 401(k) plan which was not reported 
to exist as of the October 1990 Financial Status Report.  

In obtaining the VA guaranteed loan, the appellant promised 
to indemnify VA for any loss which might result from a 
default in payments on that loan (and that is the basis of 
the debt which he is now obligated to pay VA).  The 
appellant's knowledge of the likely consequences may 
certainly be assumed based upon the documentation showing 
that the lender had extended informal payment plans and had 
contacted the appellant numerous times after the appellant 
did not comply with his payments, including the March 1987 
letter in which the appellant which the appellant was advised 
of ways to avoid foreclosure.  In addition, it is clear from 
the November 1987 letter from the appellant's attorney that 
the appellant had had access to legal counsel prior to 
foreclosure.  

On the basis of these findings, the Board concludes that the 
totality of the appellant's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
His deceptive dealing is shown by his failure to comply with 
opportunities he was provided by the holder and VA to avoid 
foreclosure and by the fact that he continued to live in the 
property for 18 months after his initial default and retained 
the proceeds.  It is also shown by the fact that he did not 
make payments when his financial information showed an 
apparent ability to make them- since he was able to incur and 
pay other debt.  His failure in these regards led to the 
foreclosure on this property and resulted in a substantial 
loss to the Government.  The result of his actions taken in 
connection with his default is deemed by the Board to have 
been foreseeable given the course of events.  These facts 
negate any personal mitigating factors claimed on appeal and, 
therefore, will not serve to form a basis to absolve the bad 
faith demonstrated in this case.

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of his actions, and all 
of the evidence on file, including the appellant's own 
written statements and financial information, clearly 
demonstrate that he willfully incurred additional debt after 
defaulting on the mortgage and that he subsequently made 
payments to his other debtors without paying for the house in 
which he was living.  These actions directly resulted in the 
foreclosure and direct financial loss to the Government of 
the amount at issue in this case.  

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c);  
38 C.F.R. §§ 1.964, 1.965.


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, currently assessed at $10,000, plus accrued 
interest, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

